UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10319 USA MUTUALS (Exact name of registrant as specified in charter) 700 N. Pearl Street, Suite 900 Dallas, TX75201 (Address of principal executive offices) (Zip code) Jerry Szilagyi U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, WI53202 (Name and address of agent for service) (214) 953-0066 Registrant's telephone number, including area code Date of fiscal year end:March 31, 2013 Date of reporting period:December 31, 2012 Item 1. Schedule of Investments. Vice Fund Schedule of Investments December 31, 2012 (Unaudited) Ticker Symbol: VICEX Shares Value COMMON STOCKS - 98.2% Aerospace Product and Parts Manufacturing - 24.6% The Boeing Co. (c) $ General Dynamics Corp. Honeywell International Inc. (c) L-3 Communications Holdings, Inc. (c) Lockheed Martin Corp. (c) Northrop Grumman Corp. Precision Castparts Corp. (c) Raytheon Co. (c) Rockwell Collins, Inc. Rolls-Royce Holdings PLC (a)(b) Smith & Wesson Holdings Corp. (a)(c) Sturm Ruger & Co, Inc. (c) United Technologies Corp. Alcoholic Beverages - 25.0% Anheuser-Busch InBev NV (b) Anheuser-Busch InBev Sa/NV - ADR (b) Beam, Inc. Brown Forman Corp. Carlsberg A/S (b) Companhia de Bebidas das Americas (AmBev) - ADR (b) Constellation Brands, Inc. - Class A (a) Diageo PLC - ADR (b)(c) Heineken NV (b) Molson Coors Brewing Co. - Class B (c) Pernod Ricard SA (b) SABMiller PLC (b) Casinos, Gambling & Lotteries - 24.5% Churchill Downs, Inc. Galaxy Entertainment Group Ltd. (a)(b) International Game Technology (c) Ladbrokes PLC (b) Las Vegas Sands Corp. (a)(c) MGM Resorts International (a)(c) Penn National Gaming, Inc. (a)(c) Sands China Ltd. (b) William Hill PLC (b) Wynn Macau Ltd. (b) Wynn Resorts Ltd. Tobacco Manufacturing - 24.1% Altria Group, Inc. (c) British American Tobacco PLC - ADR (b) Imperial Tobacco Group plc - ADR (b) Lorillard, Inc. (c) Philip Morris International Inc. (c) Reynolds American Inc. (c) Total Common Stocks (Cost $81,540,837) PREFERRED STOCKS - 0.0% Aerospace Product and Parts Manufacturing - 0.0% Rolls-Royce Holdings PLC - Class C (a)(b) Total Preferred Stocks (Cost $9,214) Principal U.S. TREASURY BILLS - 2.6% 0.13%, 01/31/2013 0.14%, 02/28/2013 Total U.S. Treasury Bills (Cost $2,999,566) Total Investments (Cost $84,549,617) - 100.8% Liabilities in Excess of Other Assets - (0.8)% ) TOTAL NET ASSETS - 100.0% $ ADR - American Depositary Receipt (a) - Non Income Producing (b) - Foreign Issued Securities (c) - A portion of the investment is designated by the Fund as collateral for written options. As of December 31, 2012, the fair value of collateral is $32,189,242. The cost basis of investments for federal income tax purposes at December 31, 2012 was as follows*: Cost of investments $ Premiums on options written Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Vice Fund Schedule of Options Written December 31, 2012 (Unaudited) Contracts Value WRITTEN CALL OPTIONS - 0.8% Altria Group, Inc.: Expiration: January, 2013, Exercise Price: $33.00 Expiration: January, 2013, Exercise Price: $34.00 The Boeing Co.: Expiration: January, 2013, Exercise Price: $75.00 Expiration: February, 2013, Exercise Price: $77.50 Diageo PLC Expiration: January, 2013, Exercise Price: $115.00 Honeywell International Inc. Expiration: January, 2013, Exercise Price: $65.00 International Game Technology Expiration: January, 2013, Exercise Price: $15.00 L-3 Communications Holdings, Inc. Expiration: January, 2013, Exercise Price: $75.00 Las Vegas Sands Corp.: Expiration: January, 2013, Exercise Price: $41.25 Expiration: January, 2013, Exercise Price: $43.25 Expiration: February, 2013, Exercise Price: $47.00 Lockheed Martin Corp. Expiration: January, 2013, Exercise Price: $95.00 Lorillard, Inc.: Expiration: January, 2013, Exercise Price: $120.00 30 Expiration: January, 2013, Exercise Price: $125.00 26 Expiration: March, 2013, Exercise Price: $120.00 MGM Resorts International: Expiration: January, 2013, Exercise Price: $11.00 Expiration: January, 2013, Exercise Price: $12.50 Expiration: March, 2013, Exercise Price: $12.00 Expiration: March, 2013, Exercise Price: $13.00 Molson Coors Brewing Co. Expiration: April, 2013, Exercise Price: $45.00 Penn National Gaming, Inc.: Expiration: January, 2013, Exercise Price: $43.00 Expiration: January, 2013, Exercise Price: $49.00 Philip Morris International Inc. Expiration: March, 2013, Exercise Price: $87.50 Precision Castparts Corp. Expiration: January, 2013, Exercise Price: $180.00 Raytheon Co. Expiration: January, 2013, Exercise Price: $57.50 Reynolds American Inc.: Expiration: January, 2013, Exercise Price: $44.00 Expiration: February, 2013, Exercise Price: $44.00 Smith & Wesson Holding Corp. Expiration: January, 2013, Exercise Price: $8.00 Sturm Ruger & Co, Inc.: Expiration: January, 2013, Exercise Price: $45.50 Expiration: January, 2013, Exercise Price: $55.50 Wynn Resorts Ltd. Expiration: January, 2013, Exercise Price: $115.00 Total Written Call Options (Premiums received $778,497) WRITTEN PUT OPTIONS - 0.1% Altria Group, Inc.: Expiration: March, 2013, Exercise Price: $29.00 Expiration: March, 2013, Exercise Price: $30.00 Philip Morris International Inc. Expiration: March, 2013, Exercise Price: $80.00 Total Written Put Options (Premiums received $47,557) Total Written Options (Premiums received $826,054) $ Generation Wave Growth Fund Schedule of Investments December 31, 2012 (Unaudited) Ticker Symbol: GWGFX Shares Value COMMON STOCKS - 90.7% Accommodation & Food Services - 7.9% Limited-Service Eating Places - 3.9% McDonald's Corp. (c) $ Restaurants & Other Eating Places - 4.0% Starbucks Corp. (c) Finance & Insurance - 10.6% Agencies, Brokerages & Other Insurance Related Activities - 2.4% Metlife, Inc. Depository Credit Intermediation - 3.5% New York Community Bancorp, Inc. (c) Wells Fargo & Co. (c) Insurance Carriers - 4.6% Berkshire Hathaway Inc. (a)(c) Information - 11.1% Software Publishers - 7.9% Microsoft Corp. Wired Telecommunications Carriers - 3.2% Verizon Communications, Inc. (c) Manufacturing - 36.9% Beverage Manufacturing - 4.0% The Coca-Cola Co. (c) Computer & Peripheral Equipment Manufacturing - 2.6% Hewlett Packard Co. (c) Other Food Manufacturing - 4.1% Green Mountain Coffee Roasters Inc. (a)(c) Other General Purpose Machinery Manufacturing - 6.6% Caterpillar Inc. (c) Petroleum & Coal Products Manufacturing - 3.2% Exxon Mobil Corp. (c) Pharmaceutical & Medicine Manufacturing - 1.5% Merck & Co., Inc. Semiconductor & Other Electronic Component Manufacturing - 1.2% Intel Corp. (c) Tobacco Manufacturing - 13.7% Lorillard, Inc. (c) Reynolds American Inc. (c) Mining, Quarrying & Oil & Gas Extraction - 24.2% Metal Ore Mining - 7.7% Barrick Gold Corp. (b)(c) Freeport-McMoRan Copper & Gold Inc. (c) Oil & Gas Extraction - 12.9% Anadarko Petroleum Corp. (c) Exco Resources, Inc. (c) Hess Corp. (c) Support Activities for Mining - 3.6% Schlumberger Ltd. (b)(c) Total Common Stocks (Cost $12,249,003) SECTOR FUNDS - 2.2% Mining -2.2% iShares Silver Trust (a) Total Sector Funds (Cost $216,755) SHORT TERM INVESTMENTS - 5.5% Investment Companies - 5.5% (1) Fidelity Institutional Money Market Portfolio. 5.23% AIM STIT-STIC PrimePortfolio Money Market. 0.20% Total Short Term Investments (Cost $745,892) U.S. TREASURY BILLS - 5.0% 0.07%, 04/18/2013 0.07%, 08/25/2013 Total U.S. Treasury Bills (Cost $669,723) Total Investments (Cost $13,881,373) - 103.4% Liabilities in Excess of Other Assets - (3.4)% ) TOTAL NET ASSETS - 100.0% $ (1) These Securities have fluctuating yields. The yields listed is the 7-day yield as of December 31, 2012. (a) - Non Income Producing. (b) - Foreign Issued Securities. (c) - A portion of the investment is designated by the Fund as collateral for written options. As of December 31, 2012, the fair value of collateral is $10,385,966. The cost basis of investments for federal income tax purposes at December 31, 2012 was as follows*: Cost of investments $ Premium on options written Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Generation Wave Growth Fund Schedule of Options Written December 31, 2012 (Unaudited) Contracts Value WRITTEN OPTIONS - 2.8% Anadarko Petroleum Corp. Expiration: January, 2013, Exercise Price: $75.00 Barrick Gold Corp. Expiration: January, 2013, Exercise Price: $35.00 Berkshire Hathaway Inc. Expiration: January, 2013, Exercise Price: $90.00 Caterpillar Inc. Expiration: February, 2013, Exercise Price: $90.00 The Coca-Cola Co. Expiration: January, 2013, Exercise Price: $38.75 Exco Resources, Inc. Expiration: February, 2013, Exercise Price: $8.00 Exxon Mobil Corp. Expiration: January, 2013, Exercise Price: $90.00 50 Freeport-McMoRan Copper & Gold Inc. Expiration: January, 2013, Exercise Price: $35.00 Green Mountain Coffee Roasters Inc. Expiration: January, 2013, Exercise Price: $29.00 Hess Corp. Expiration: January, 2013, Exercise Price: $50.00 Hewlett Packard Co. Expiration: January, 2013, Exercise Price: $14.00 Lorillard, Inc.: Expiration: January, 2013, Exercise Price: $120.00 7 Expiration: March, 2013, Exercise Price: $120.00 93 McDonald's Corp. Expiration: January, 2013, Exercise Price: $90.00 60 New York Community Bancorp, Inc. Expiration: January, 2013, Exercise Price: $15.00 Reynolds American Inc. Expiration: January, 2013, Exercise Price: $42.50 Schlumberger Ltd. Expiration: January, 2013, Exercise Price: $75.00 70 Starbucks Corp. Expiration: January, 2013, Exercise Price: $50.00 Verizon Communications, Inc. Expiration: April, 2013, Exercise Price: $44.00 Wells Fargo & Co. Expiration: January, 2013, Exercise Price: $35.00 Total Written Call Options (Premiums received $242,924) WRITTEN PUT OPTIONS - 0.3% Intel Corp. Expiration: January, 2013, Exercise Price: $22.50 Total Written Put Options (Premiums received $19,800) Total Written Options (Premiums received $262,724) $ Summary of Fair Value Exposure at December 31, 2012 The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity's own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs), and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of December 31, 2012: Level 1 Level 2 Level 3 Total Vice Fund Common Stocks $ $
